Title: To Thomas Jefferson from Robert Smith, 28 August 1803
From: Smith, Robert
To: Jefferson, Thomas


          
            Sir,
            Baltimore Augt. 28. 1803
          
          Your favor of the 23d enclosing Mr. Simpsons letter to Mr Madison I have received. I am extremely sorry to find that the plan of having made in Europe the gun Carriages for the Emperor of Moracco cannot take effect. I am yet satisfied that the plan was at the time proper. Subsequent events, it seems, have rendered it impracticable. I am also much distressed that Mr Simpson did not deem it expedient to offer the cash. I believe that the Emperor would have been well satisfied with a sum of money much less than will be expended by us in procuring and transporting the carriages. Among the difficulties that have heretofore presented themselves in this business the means of ascertaining the size and the kind of carriages have never been communicated to the Secretary of State. And Mr Simpson in his last letter only informs him that they must be “perfectly complete for land service with iron axle trees” &c &c without specifying the caliber of the gun and without stating whether they are to be for battery or field service. It is to be presumed from circumstances that they are to be for batteries. Be this, however, as it may, the gun Carriages of the frigates will not answer. They not only do not answer the description in Mr Simpson’s letter, but they are not at all fit for either battery or field service. When it was understood that the Navy Department “would see to the execution of this business” it was believed that the Navy gun Carriages would be accepted. But Mr Simpson’s last letter informs us explicitly that they are wanted for Land service. Possibly the War-Department may be able to supply the demand immediately. We have probably this number of Carriages constructed for embrasures, and as the embrasure construction is now exploded, the Secretary at War may substitute in their place the modern approved plan of carriages. If this should be the case the advantages will compensate for any temporary inconveniences. But at all events I know of no other mode of sending on the Carriages in due season. To build them would require many, perhaps, six, months. And the building of them would call for the careful superintendence of a skilful Artillery Officer. As these Carriages are wanted for land service, there is not an Officer nor an agent of the Navy Department competent to the undertaking. They must be constructed upon principles well established and well known to scientifick Artillery Officers, but not professionally to the Officers of the Navy. If the War department cannot immediately supply this demand and new Carriages must be made, I would submit to consideration, whether they could not be made with the least expence under the order of the Secretary at War by his Corps of artificers or at Washington under the superintendence of Col Bearbeck. In case it should be inconvenient to the Secretary at War to have any agency in this business, I will most willingly and without delay undertake it, if he will have the goodness to give me the services of Col Bearbeck or of some other skilful Artillery Officer. Without such a superintending Officer it would be utterly impossible for the Navy Department to accomplish it. But with all the advantages that could be thus afforded me, it must be obvious that Genl Dearborn is much better qualified than I can be. The occasion however is very pressing & our exertions ought to be united to promote dispatch. I have some apprehension that this disappointment to the Emperor connected with the Capture of the Ship by our squadron may provoke a disposition to hostility And therefore I am the more anxious that the War-Department should immediately furnish the number, which may be replaced at leisure. 
          A copy of the above I will send by this Mail to Genl Dearborn in order that he and I may be progressing in the business and may be the better prepared to act promptly under the instructions which you may be pleased to give either to him or to me. 
          Measures will be taken to have to a certainty a vessel prepared on the 31st. day of October for the purpose mentioned by you. I have reason to believe from every information I have obtained that the last of the small vessels will have sailed before any orders could reach her Commanding Officer. There would besides be a considerable expence in keeping in port a vessel completely Officered and manned for two months and the appearance would require explanations which could not be given. The frigate that will be equipped for this purpose may also take the gun Carriages, which may be delivered to Simpson after leaving France. This can be done provided the War Department can furnish at once the Carriages. And it is very important to save the expence of a War-freight. 
          I have the pleasure of informing you that Bonaparte & Rewbell are both well pleased with Baltimore. The former, from the House he has rented, its furniture and the expensive style of his whole establishment, evidently intends to remain among us for some time. The latter has given us a stronger mark of his attachment. He has married last night a very beautiful lady, the daughter of a very honest and respectable Republican. Bishop Carroll is assiduously attentive to them. And under his influence certain Feds are visiting them. With the greatest regard & Esteem I am sincerely Your Obedt. Servt.
          
            
              Rt Smith
            
          
        